Exhibit 10.4

 

THIRD AMENDED AND RESTATED NOTE

 

Dated:  May 6, 2014

 

THIS THIRD AMENDED AND RESTATED NOTE (as the same may be further amended,
restated, replaced, supplemented, renewed, extended or otherwise modified from
time to time, this “Promissory Note”), is made by ACRC LENDER C LLC, a Delaware
limited liability company (“Borrower”) and CITIBANK, N.A., a national banking
association (together with its successors and/or assigns, “Lender”).

 

RECITALS

 

WHEREAS, Lender is the holder of that certain Second Amended and Restated Note
dated July 12, 2013, made by Borrower in favor of Lender in the maximum stated
principal amount of $125,000,000 (the “Existing Note”);

 

WHEREAS, Lender and Borrower have agreed to amend and restate the terms and
provisions of the Existing Note as provided herein; and

 

WHEREAS, Lender and Borrower intend these Recitals to be a material part of this
Promissory Note.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

 

(a)           The Existing Note is hereby modified, amended and restated in its
entirety so that henceforth the terms, covenants, conditions and provisions of
the Existing Note shall read and be as set forth in this Promissory Note and
Borrower agrees to comply with and be subject to all of the terms, covenants and
conditions of this Promissory Note;

 

(b)           This Promissory Note is an extension and continuation of the debt
evidenced by the Existing Note and is issued in replacement of and substitution
for the Existing Note; and

 

(c)           The Existing Note, as modified and restated in its entirety
pursuant to this Promissory Note, and the obligations of Borrower thereunder,
are hereby ratified and confirmed, and shall remain in full force and effect
until the full payment of all Loans of Borrower under the Loan Agreement
referred to below and the other Loan Documents.

 

FOR VALUE RECEIVED, Borrower, hereby promises to pay to the order of Lender, at
the principal office of Lender at 388 Greenwich Street, New York, New York 10013
in lawful money of the United States, and in immediately available funds, the
principal sum of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000) (or such
lesser amount as shall equal the aggregate unpaid principal amount of the Loans
made by Lender to Borrower under the Loan Agreement), on the dates and in the
principal amounts provided in the Loan Agreement,

 

--------------------------------------------------------------------------------


 

and to pay interest on the unpaid principal amount of each such Loan, at such
office, in like money and funds, for the period commencing on the date of such
Loan until such Loan shall be paid in full, at the rates per annum and on the
dates provided in the Loan Agreement.

 

The date, the amount and interest rate of each Loan made by Lender to Borrower,
and each payment made on account of the principal thereof, shall be recorded by
Lender on its books and, prior to any transfer of this Promissory Note, endorsed
by Lender on the schedule attached hereto or any continuation thereof; provided,
that the failure of Lender to make any such recordation or endorsement shall not
affect the obligations of Borrower to make a payment when due of any amount
owing under the Loan Agreement or hereunder in respect of the Loans made by
Lender.

 

This Promissory Note is the Note referred to in the Master Loan and Security
Agreement dated as of December 8, 2011, as amended by that certain First
Amendment to Master Loan and Security Agreement, dated as of April 16, 2012, as
further amended by that certain Letter Agreement, dated as of May 10, 2013, as
further amended by that certain Second Amendment to Master Loan and Security
Agreement, dated as of July 12, 2013, as further amended by that certain Third
Amendment to Master Loan and Security Agreement, dated as of August 27, 2013,
and as further amended by that certain Fourth Amendment to Master Loan and
Security Agreement, dated as of the date hereof (as further amended,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), between Borrower and Lender, and evidences Loans made by Lender
thereunder.  Terms used but not defined in this Promissory Note have the
respective meanings assigned to them in the Loan Agreement.

 

Borrower agrees to pay all of Lender’s costs of collection and enforcement
(including reasonable attorneys’ fees and disbursements of Lender’s counsel) in
respect of this Promissory Note in accordance with the Loan Agreement,
including, without limitation, reasonable attorneys’ fees through appellate
proceedings.

 

Notwithstanding the pledge of the Collateral, Borrower hereby acknowledges,
admits and agrees that Borrower’s obligations under this Promissory Note are
recourse obligations of Borrower to which Borrower pledges its full faith and
credit.

 

Borrower, and any endorsers or guarantors hereof, (a) severally waive diligence,
presentment, protest and demand and also notice of protest, demand, dishonor and
nonpayments of this Promissory Note, (b) expressly agree that this Promissory
Note, or any payment hereunder, may be extended from time to time, and consent
to the acceptance of further Collateral, the release of any Collateral for this
Promissory Note, the release of any party primarily or secondarily liable
hereon, and (c) expressly agree that it will not be necessary for Lender, in
order to enforce payment of this Promissory Note, to first institute or exhaust
Lender’s remedies against Borrower or any other party liable hereon or against
any Collateral for this Promissory Note.  No extension of time for the payment
of this Promissory Note, or any installment hereof, made by agreement by Lender
with any person now or hereafter liable for the payment of this Promissory Note,
shall affect the liability under this Promissory Note of Borrower, even if
Borrower is not a party to such agreement; provided, however, that Lender and
Borrower, by written agreement between them, may affect the liability of
Borrower.

 

--------------------------------------------------------------------------------


 

Any reference herein to Lender shall be deemed to include and apply to every
subsequent holder of this Promissory Note.  Reference is made to the Loan
Agreement for provisions concerning optional and mandatory prepayments,
Collateral, acceleration and other material terms affecting this Promissory
Note.

 

This Promissory Note shall be governed by and construed under the laws of the
State of New York (without giving effect to any choice or conflict of law
provision or rule that would cause the application of the laws of any other
jurisdiction) whose laws Borrower expressly elects to apply to this Promissory
Note.  Borrower agrees that any action or proceeding brought to enforce or
arising out of this Promissory Note may be commenced in the Supreme Court of the
State of New York, Borough of Manhattan, or in the District Court of the United
States for the Southern District of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of Borrower and Lender have duly executed this
Promissory Note as of the date first above written.

 

 

 

ACRC LENDER C LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Thomas A. Jaekel

 

 

Name:

Thomas A. Jaekel

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON NEXT PAGE]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CITIBANK, N.A.,

 

a national banking association

 

 

 

 

 

 

By:

/s/ Richard B. Schlenger

 

 

Name:

Richard B. Schlenger

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------